Title: To George Washington from Henry Knox, 7 September 1782
From: Knox, Henry
To: Washington, George


                  
                     Sir,
                     West Point 7th Sept. 1782.
                  
                  I received your Excellency’s favor of the 5th instant, respecting the repairs of arms in the Army.  The respective brigades have hitherto executed by their own armourers the common repairs; and when the business was industriously pursued, they have been nearly able to keep the arms in order.  This is still, under present circumstances, the only possible mode to be adopted, for there is not one hired armourer in the Army of the United States; and your Excellency must have been misinformed with respect to any armourers at this post, as there are none here.
                  The brigades are in possession of travelling forges, and can have them removed to Verplancks Point.  Three ounces of borax and two quarts of salt will serve a travelling forge for the campaign.  The one can be obtained of the Commissary, and I have sent a person to endeavor to purchase a pound of borax upon ten days credit.  If he succeeds, it shall be instantly forwarded. I sent some time ago to Philadelphia for borax, and I expect it momently.
                  I have pressingly urged to Genl Lincoln the necessity of having a company of armourers at this garrison.  To my first letter, he answered, that the present disorder must be submitted to, for he could not obtain means to pay an armourer.  In another letter, of the 28 ult., he proposes a consideration of the propriety of forwarding some German prisoners, who are armourers and wish to obtain their liberation.  He desires to know whether they can be trusted.  I am of opinion, that principles of propriety preclude employing in this garrison persons of that description.  If any accident should arise, the employing them would never be forgiven by the public.  They might be set at work with advantage either at Springfield or Philadelphia.  I have not yet answered Gen. Lincoln’s letter, and before I do, I pray that your Excellency will have the goodness to transmit to me your sentiments on the subject.
                  A Captain Hunt, of the York levies, acting at Bedford for some time past, has sent to the provost at this place a serjeant Peter Spinosa.  He has forwarded no evidences, but wrote a letter, which the Dy J. Advocate transmitted to Col. Cobb.  It appears that Capt. Hunt gave him prompt punishment for some real or supposed misbehavior, and afterwards, as an additional punishment, ordered him to West Point.  If the man has already been punished, or if he is not amenable to our laws, it appears to be an infraction of the principles of justice to detain him any longer.  It is pretty clear to me, that Hunt is gratifying his own malignity at the expence of our humanity.  I should not have troubled you with reading this, but have discharged him myself, had not the matter been previously before your Excellency.  I have the honor to be with great respect your Excellency’s most obedt servt
                  
                     H. Knox
                  
               